DENY; and Opinion Filed July 26, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00590-CV

                      IN RE PULTE HOMES OF TEXAS, LP, Relator

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-04147-2013

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Schenck
                                Opinion by Justice Lang-Miers
       Before the Court is relator’s petition for writ of mandamus in which relator seeks review

of the denial of a motion to disqualify plaintiff’s counsel. The facts and issues are well known to

the parties, so we need not recount them here.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown it is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
      Accordingly, we DENY relator’s petition for writ of mandamus.




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE




160590F.P05




                                            2